              Case 1:20-cv-11182 Document 1 Filed 06/19/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                                        for the
                             DISTRICT OF MASSACHUSETTS

                                                    )
SCOTT McGOWTY                                       )
    Plaintiff                                       )
                                                    )      Civil Action
V.                                                  )
                                                    )      No. _________________
NOLAN ASSOCIATES, LLC, d/b/a                        )
BOSTON HARBOR CRUISES                               )
    Defendant                                       )
                                                    )

                 PLAINTIFF'S COMPLAINT AND DEMAND FOR TRIAL

        Now comes the Plaintiff in the above-entitled matter and by and through his attorneys

submits Plaintiff’s Complaint and Demand for Jury Trial.

                                         THE PARTIES

1. The Plaintiff, Scott McGowty is a resident of Clifton Park, State of New York.

2. The Defendant, Nolan Associates, LLC, d/b/a Boston Harbor Cruises, is a limited liability

     company duly organized under the laws of Massachusetts.

3. The Defendant, Nolan Associates, LLC, d/b/a Boston Harbor Cruises, has a principal place

     of business in Boston, Massachusetts.

4. Upon information and belief, none of the Defendant’s, Nolan Associates, LLC, d/b/a/ Boston

     Harbor Cruises’, members are citizens of the State of New York.

5. Hornblower Cruises and Events, LLC is a limited liability company organized and existing

     under the laws of the State of Delaware.

6. Upon information and belief, Hornblower Cruise and Events, LLC, is not a member of the

     Defendant, Nolan Associates, LLC, d/b/a Boston Harbor Cruises.
             Case 1:20-cv-11182 Document 1 Filed 06/19/20 Page 2 of 7



                                         JURISDICTION

7. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1332 as

   there is complete diversity of citizenship between the parties and the amount in controversy

   exceeds $75,000.00.

8. In the alternative, this Court has subject matter jurisdiction over this matter pursuant to 28

   U.S.C. § 1333.

                               GENERAL FACTUAL ALLEGATIONS

9. On or about August 28, 2017, the Defendant, Nolan Associates, LLC, d/b/a Boston Harbor

   Cruises owned a 65 foot passenger vessel named, CODZILLA.

10. On or about August 28, 2017, the Defendant, Nolan Associates, LLC, d/b/a Boston Harbor

   Cruises offered passengers excursions on the CODZILLA in the Boston Harbor.

11. On or about August 28, 2017, the Defendant, Nolan Associates, LLC, d/b/a Boston Harbor

   Cruises operated the CODZILLA.

12. On or about August 28, 2017, the Defendant, Nolan Associates, LLC, d/b/a Boston Harbor

   Cruises controlled the CODZILLA.

13. The Defendant, Nolan Associates, LLC, d/b/a Boston Harbor Cruises chartered CODZILLA

   from some other person or entity such that, on or about August 28, 2017, the Defendant,

   Nolan Associates, LLC, d/b/a Boston Harbor Cruises was the owner pro hac vice of

   CODZILLA.

14. On or about August 28, 2017, the CODZILLA was in navigable waters in Boston Harbor.

15. On or about August 28, 2017, the Plaintiff, Scott McGowty was a paying passenger aboard

   the CODZILLA.




                                                 2
               Case 1:20-cv-11182 Document 1 Filed 06/19/20 Page 3 of 7



16. On or about August 28, 2017, the CODZILLA was operated into a large wave/wake,

   launching the Plaintiff, Scott McGowty, upwards and then back down into his seat, which

   caused serious and permanent personal injuries, including, but not limited to, fracture(s) of

   his spine

17. Prior to and at the time he sustained the above-mentioned personal injuries, the Plaintiff,

   Scott McGowty was exercising due care.

                               COUNT I-NEGLIGENCE
           Scott McGowty v. Nolan Associates, LLC, d/b/a Boston Harbor Cruises

18. The Plaintiff reiterates the allegations set forth in paragraphs 1-17 above.

19. The personal injuries sustained by the Plaintiff, Scott McGowty, were not caused by any fault

   on his part, but were caused by the negligence of the Defendant, Nolan Associates, LLC,

   d/b/a Boston Harbor Cruises, its agents, servants and/or employees, including without

   limitation in the following manner:

           a. Defendant, Nolan Associates, LLC, d/b/a Boston Harbor Cruises, its agents,

                servants and/or employees, negligently operated the CODZILLA when it knew or

                should have known that the conditions created an unreasonable risk of passengers

                being injured;

           b. Defendant, Nolan Associates, LLC, d/b/a Boston Harbor Cruises, its agents,

                servants and/or employees, negligently failed to operate the CODZILLA with due

                care so as to prevent injury to passengers;

           c. Defendant, Nolan Associates, LLC, d/b/a Boston Harbor Cruises, its agents,

                servants and/or employees, negligently failed to equip the CODZILLA with

                reasonably safe seating for sea conditions that it knew or reasonably should have

                known the vessel would encounter during the excursion.



                                                  3
             Case 1:20-cv-11182 Document 1 Filed 06/19/20 Page 4 of 7



           d. Defendant, Nolan Associates, LLC, d/b/a Boston Harbor Cruises, its agents,

               servants and/or employees, negligently failed to warn passengers of the risk of

               injuries;

           e. Defendant, Nolan Associates, LLC, d/b/a Boston Harbor Cruises, its agents,

               servants and/or employees, negligently failed to follow proper safety precautions,

               procedures and/or operations to avoid injury to passengers;

           f. Defendant, Nolan Associates, LLC, d/b/a Boston Harbor Cruises, its agents,

               servants and/or employees, were further negligent in other respects as may be

               revealed during discovery and shown at trial.

20. As a result of said injuries, the Plaintiff, Scott McGowty, has suffered pain of body and

   anguish of mind, lost time from his usual work and pursuits, incurred medical expenses, and

   has sustained and will sustain other damages, as will be shown at trial.

       WHEREFORE, the Plaintiff demands judgment against the Defendant, Nolan Associates,

LLC, d/b/a Boston Harbor Cruises, its agents, servants and/or employees for all damages,

recoverable under the law against the Defendant, together with interest and costs.

  COUNT II- GROSS NEGLIGENCE, WILLFUL, WANTON, RECKLESS CONDUCT
       Scott McGowty v. Nolan Associates, LLC, d/b/a Boston Harbor Cruises

21. The Plaintiff reiterates the allegations set forth in paragraphs 1-17 above.

22. The personal injuries sustained by the Plaintiff, Scott McGowty, were not caused by any fault

   on his part, but were caused by the gross negligence, willful, wanton or outrageous conduct,

   reckless indifference for the rights of others and criminal indifference by the Defendant,

   Nolan Associates, LLC, d/b/a Boston Harbor Cruises, its agents, servants and/or employees.

23. Defendant, Nolan Associates, LLC, d/b/a Boston Harbor Cruises, its agents, servants and/or

   employees had knowledge and/or notice that multiple previous CODZILLA passengers



                                                  4
             Case 1:20-cv-11182 Document 1 Filed 06/19/20 Page 5 of 7



   suffered personal injuries, including but not limited to, injuries to the spine, fractures of the

   spine, burst spinal discs, fractures of other bones and/or other personal injuries, when the

   CODZILLA was operated into waves/wakes during the excursion.

24. Plaintiff, Scott McGowty, had no knowledge and/or notice that prior passengers had suffered

   such injuries during the CODZILLA excursion, nor did he receive any warning and/or notice

   from Defendant, Nolan Associates, LLC, d/b/a Boston Harbor Cruises, its agents, servants

   and/or employees that such injuries were possible during the CODZILLA excursion.

25. Despite having knowledge and/or notice that prior passengers suffered such serious and

   permanent injuries during the CODZILLA excursion when the vessel was operated into

   waves/wakes, the Defendant, Nolan Associates, LLC, d/b/a Boston Harbor Cruises, its

   agents, servants and/or employees were grossly negligent, engaged in willful, wanton or

   outrageous conduct, reckless indifference for the rights of others and criminal indifference to

   others, including without limitation in the following manner:

           a. by failing to change operating procedures and/or practices to prevent similar

              injury to future passengers on the CODZILLA;

           b. by failing to change, alter and/or modify the CODZILLA, its appurtenances

              and/or equipment so that it was reasonably safe to passengers for sea conditions

              that it planned, knew, or reasonably should have known, that the vessel would

              encounter during the excursion.

           c. by failing to disclose and/or warn CODZILLA passengers of the dangers and/or

              risks of injuries to their bodies which include but are not limited to injuries to the

              spine, fractures of the spine, bursting of the discs, fractures of other bones and/or

              other personal injuries;




                                                  5
              Case 1:20-cv-11182 Document 1 Filed 06/19/20 Page 6 of 7



           d. by continuing to operate the CODZILLA without due care to prevent injury to

               passengers;

           e. by failing to follow reasonable safety precautions, procedures and operations to

               avoid injury to passengers;

           f. by failing to train or otherwise instruct the masters of the CODZILLA in

               reasonably safe operating procedures and/or practices to prevent similar injury to

               future passengers on the CODZILLA;

           g. by failing to protect the safety of the passengers;

           h. and in other respects as may be revealed during discovery and shown at trial.

26. As a result of said injuries, the Plaintiff, Scott McGowty, has suffered pain of body and

   anguish of mind, lost time from his usual work and pursuits, incurred medical expenses, and

   has sustained and will sustain other damages, including but not limited to punitive damages,

   as will be shown at trial.

       WHEREFORE, the Plaintiffs demands judgment against the Defendant, Nolan

Associates, LLC, d/b/a Boston Harbor Cruises, for all damages recoverable under the law against

the Defendant, including but not limited to compensatory and punitive damages, together with

interest and costs.



       PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES RAISED HEREIN.




                                                 6
           Case 1:20-cv-11182 Document 1 Filed 06/19/20 Page 7 of 7




                              Respectfully submitted for the
                              the Plaintiff, SCOTT MCGOWTY
                              by his attorney,

Dated: 6/19/2020

                              /s/ Jonathan E. Gilzean
                              Carolyn M. Latti, BBO #567394
                              Jonathan E. Gilzean, BBO # 679164
                              Latti & Anderson LLP
                              30-31 Union Wharf
                              Boston, MA 02109
                              (617) 523-1000




                                       7
